659 S.E.2d 732 (2008)
Blondale HUGHES
v.
Epifanio RIVERA-ORTIZ, M.D., and Callaway Associates, LLP, d/b/a Promed of North Carolina, PLLC.
No. 611A07.
Supreme Court of North Carolina.
March 6, 2008.
S. Luke Largess, Charlotte, for Hughes.
Harvey L. Cosper, Lori Keeton, Leigh A. Kite, Charlotte, for Rivera-Ortiz.
Scott M. Stevenson, Tash L. Winebarger, Charlotte, for Callaway Asso.
Prior report: ___ N.C.App. ___, 653 S.E.2d 165.

ORDER
Upon consideration of the petition for discretionary review, filed by Plaintiff on the *733 26th day of December 2007 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 6th day of March 2008."
Plaintiff shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Accordingly, the new brief of the Plaintiff shall be filed with this Court not more than 30 days from the date of certification of this order.